Title: To Thomas Jefferson from Craven Peyton, 7 September 1803
From: Peyton, Craven
To: Jefferson, Thomas


          
            
              Dear Sir
            
            Stump Island 7. Sept. 1803
          
          Fantress will set out the last of this week. I have not the smalest doubt but he will have the deed Proven as directed. he will inform the Family of the situation of the present mill, & if I new what you woud be willing to give for the mill House with all the works belonging to it I think he might make the purchase of all the shares of those liveing there. & by that means she might be set to work in about five weeks after a decition of Our Court. I was to day speaking with one of the legatees about his share he appears to think it worth One Hundred Dollars. he says there is One ⅌ of stones belonging to the mill—if you shoud wish me to authorise Fantress to make an offer, will thank you to say what each share ought to sell for
          with much Respt Yr mst. Obet
          
            C Peyton
            
          
        